Citation Nr: 9908329	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  98-10 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to November 
1971.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of September 1997, 
from the Columbia, South Carolina, Regional Office (RO) of 
the Department of Veterans Affairs (VA).


REMAND

After a complete review of the record the Board concludes 
that the medical evidence is incomplete and must be 
supplemented by an additional VA examination.  Specifically, 
the findings of the March 1997 VA examination are based on an 
erroneous interpretation of the evidence.  This exam report 
has attributed symptomatology regarding the veteran's 
preservice auto accident in January 1969, with an inservice 
accident which occurred in September 1970.  

The Board finds that the veteran should be afforded another 
VA PTSD examination to correct these errors of fact.  
Therefore this claim is REMANDED to the RO for the following.

The veteran should be afforded a new VA 
PTSD examination.  The examiner should 
review the veteran's claims folder prior 
to the examination.  He should be asked 
to carefully review the veteran's service 
medical records and to take careful note 
of the chronological order of events.  
The examiner should be asked to provide 
an opinion regarding the possible nexus 
between the veteran's claimed stressors 
and his diagnosed PTSD.  The Board is 
particularly interested in which of the 
veteran's claimed stressors causes his 
PTSD.

Upon completion of the above listed item, the RO should 
review the veteran's claim for service connection for PTSD.  
If the result remains adverse the RO should provide the 
veteran and his representative with a supplemental statement 
of the case and adequate time to respond.  The claim should 
then be returned to the Board for further appellate review.


		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 3 -


